DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Notes on Prosecution History
A Notice of Allowance was mailed on December 3, 2020.
An Information Disclosure Statement (IDS) was filed on January 6, 2021.
The application is deemed allowable over the reference cited in the IDS filed on January 6, 2021. The reasons for allowance provided in the Notice of Allowance mailed on December 3, 2020 are maintained, and are repeated below.

Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claims 1, 10 and 15, the prior art of record fails to teach or suggest a method of making a bag in bottle assembly as claimed in claims 1, 10 and 15 as claimed, including such a method where the bag in bottle assembly is formed from an inner preform and an outer preform, where the circumferentially spaced apart ribs as claimed exist in the structural relationship relative to the inner and outer preforms as recited respectively in each of claims 1, 10 and 15. Examiner further notes that Applicant distinguishes between ribs 48 and finish 44 of the inner preform and inner preform collar 46. See, for example, Fig. 1DDE and 3CC, and accompanying description in text of specification. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782